Since defendant failed to appeal timely from the underlying judgment of conviction (including the sentence thereon), any present challenge to the plea proceeding or the original sentencing proceeding is jurisdictionally foreclosed (CPL 450.30 *167[3]; People v Lugo, 176 AD2d 177). We have reviewed defendant’s claims that the court improperly evaluated the credibility of the witnesses at the violation of probation hearing, and that the resentence is excessive, and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.